Exhibit 10.1

IFMI, LLC

AMENDMENT NO. 1 TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

THIS AMENDMENT NO. 1 TO LIMITED LIABILITY COMPANY AGREEMENT of IFMI, LLC, dated
as of June 20, 2011 (the “Amendment”), is entered into by and among each of the
Members set forth on the signature pages hereto.

Background

On December 16, 2009, the Members entered into the Amended and Restated Limited
Liability Company Agreement of IFMI, LLC (formerly, Cohen Brothers, LLC) (the
“Agreement”). On February 1, 2011, the Company (as defined below) changed its
name from “Cohen Brothers, LLC” to “IFMI, LLC.”

Pursuant to the Indenture, dated as of May 15, 2007, between Institutional
Financial Markets, Inc. (formerly Cohen & Company Inc.), a Maryland corporation
(“Parent”), and U.S. Bank National Association, as trustee, Parent issued, on
May 15, 2007, $115,000,000 aggregate principal amount of its 7.625% Contingent
Convertible Senior Notes due 2027 (the “Original Convertible Notes”).

The holders of the Original Convertible Notes have the right to require Parent
to repurchase the Original Convertible Notes on May 12, 2012, May 15, 2017 and
May 15, 2022 for a repurchase price equal to 100% of the principal amount of the
Original Convertible Notes plus accrued and unpaid interest, and have the right
under certain circumstances to convert each $1,000 principal amount of the
Original Convertible Notes into cash and common stock of Parent, par value
$0.001 per share (the “Common Stock”), if any, at any time prior to the second
business day prior to May 15, 2027.

On or about the date hereof, Parent will commence a tender offer (the “Tender
Offer”) with respect to all of Parent’s outstanding Original Convertible Notes.
Parent is offering in the Tender Offer to exchange, at the election of each
holder, any and all of its Original Convertible Notes held by holders for new
10.50% Contingent Convertible Senior Notes due 2027 (the “New Convertible
Notes”), in an amount equal to $1,000 principal amount of the New Convertible
Notes for each $1,000 principal amount of the Original Convertible Notes
exchanged.

The New Convertible Notes will have substantially the same material terms and
conditions as the Original Convertible Notes, except that the interest rate on
the New Convertible Notes will be 10.50% per annum, as compared to 7.625% per
annum for the Original Convertible Notes, and the initial date on which the
holders of the New Convertible Notes have the right to require the Company to
repurchase the Original Convertible Notes will be May 15, 2014, as compared to
May 15, 2012 for the Original Convertible Notes.

Pursuant to Section 5.1 of the Agreement, the Agreement provides that, to the
extent there is Available Cash from Operations and Available Cash from Capital
Transactions, IFMI, LLC shall make distributions to Parent so that Parent can
satisfy its payment obligations under the Original Convertible Notes.



--------------------------------------------------------------------------------

Pursuant to Section 13.10 of the Agreement, the Members desire to amend the
Agreement so that, to the extent there is Available Cash from Operations and
Available Cash from Capital Transactions, the Company is required to make
distributions to Parent so that Parent can satisfy its payment obligations under
the New Convertible Notes.

NOW, THEREFORE, intending to be bound hereby, the Members agree as follows:

1. Defined Terms. The definitions in Section 1.2 of the Agreement set forth
below are hereby deleted and replaced in their entirety with the definitions set
forth below. Terms that are used but not defined herein shall have the meaning
ascribed to such terms in the Agreement.

“Company”: IFMI, LLC (formerly Cohen Brothers, LLC), a Delaware limited
liability company, and any successor limited liability company which continues
the business thereof and is a reformation or reconstitution thereof, in each
case in accordance with the terms of this Agreement.

“Contingent Convertible Notes”: The 7.625% Contingent Convertible Senior Notes
Due 2027 issued by Parent pursuant to that certain Indenture, dated as of
May 15, 2007, by and between Parent and U.S. Bank National Association, and, if
issued, the 10.50% Contingent Convertible Senior Notes Due 2027 to be issued by
Parent pursuant to that certain Indenture to be entered into by and between
Parent and U.S. Bank National Association, and in each case any replacement,
refinancing or additional issuance of such notes.

2. Name of the Company. Section 2.3 of the Agreement is hereby deleted and
replaced in its entirety as follows:

Section 2.3 Name. The name of the Company shall be IFMI, LLC, and such name
shall be used at all times in connection with the conduct of the Company’s
business.

3. Integration. The Agreement, as amended by this Amendment, sets forth all (and
is intended by all parties hereto to be an integration of all) of the promises,
agreements, conditions, understandings, warranties and representations among the
parties hereto with respect to the Company, the Company business and the
property of the Company, and there are no promises, agreements, conditions,
understanding, warranties, or representations, oral or written, express or
implied, among them other than as set forth herein or in the agreements noted
above. Notwithstanding the foregoing, certain Members are or will be a party to
a senior management agreement between the Company and such Member. To the extent
that any provisions of this Agreement conflict with such Member’s senior
management agreement (including, without limitation, terms relating to the
transfer of Units), the terms of such Member’s senior management agreement shall
control.

4. Governing Law. It is the intention of the parties that all questions with
respect to the construction of this Agreement and the rights and liabilities of
the parties hereto shall be determined in accordance with the laws of the State
of Delaware.

 

2



--------------------------------------------------------------------------------

5. Binding Effect. The Amendment shall be binding upon, and inure to the benefit
of, the parties hereto and their respective personal and legal representatives,
successors and assigns.

6. Counterparts. The Amendment may be executed in any number of counterparts and
it shall not be necessary that each party to the Amendment execute each
counterpart. Each counterpart so executed (or, if all parties do not sign on the
same counterpart, each group of counterparts signed by all parties) shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same instrument. In making proof of the Amendment, it shall not be
necessary to account for more than one counterpart or group of counterparts
signed by all parties.

[Signatures on Following Page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have this Agreement at the foot
hereof or on the separate signature pages attached hereto as of the day and year
first above written.

 

/s/ Andrew Hohns

Andrew Hohns

/s/ Christopher Ricciardi

Christopher Ricciardi

/s/ Stephanie Ricciardi

Stephanie Ricciardi

 

COHEN BROS. FINANCIAL, LLC By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Managing Member

 

INSTITUTIONAL FINANCIAL MARKETS, INC. By:  

/s/ Joseph W. Pooler, Jr.

Name:   Joseph W. Pooler, Jr. Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Amendment No. 1 to Amended and Restated Limited Liability
Agreement]



--------------------------------------------------------------------------------

THE CHRISTOPHER RICCIARDI IRREVOCABLE RETAINED ANNUITY TRUST By:  

/s/ Peter F. Ricciardi

Name:   Peter F. Ricciardi Title:   Trustee

[Signature Page to Amendment No. 1 to Amended and Restated Limited Liability
Agreement]